Citation Nr: 0827186	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  02-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).

An April 2006 decision of the Board denied entitlement to an 
initial evaluation greater than 50 percent for post-traumatic 
stress disorder (PTSD), and entitlement to a total disability 
rating for compensation on the basis of individual 
unemployability (TDIU).  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on a March 2008 Joint Motion for Court Remand 
(Joint Motion), the Court remanded the veteran's appeal to 
the Board.

A letter was sent to the veteran and his attorney on April 
23, 2008, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  In July 
2008, the veteran's attorney sent a letter to the Board, 
enclosing additional evidence with an attached waiver of RO 
review, and requesting that a copy of the Joint Motion and 
Court's Order be associated with the claims file.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In pertinent part, the March 2008 Joint Motion in this case 
concluded that VA had failed to satisfy its duty to assist 
the veteran.  Specifically, the Joint Motion stated that 
because it was "not clear that the [Board] had an accurate 
picture of the current state of the [veteran's] disability at 
the time it rendered its decision. . . . Remand is necessary 
to allow VA to conduct another medical examination to 
determine the severity of Appellant's service-connected 
PTSD."

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2007).  The Court has held that the 
'fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination. . . .'  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, a medical examination is in order to 
determine the current severity of the veteran's PTSD.  38 
C.F.R. § 3.159(c) (4) (i); see Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007).

Additionally, as the issue of entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU) is inextricably intertwined with the 
issue being remanded, it must also be remanded to the RO for 
consideration and current examination with readjudication.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is remanded for the following actions:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service- 
connected PTSD.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning (GAF) 
score, together with an explanation of 
what the score represents in terms of 
the veteran's psychological, social, 
and occupational functioning.  

Additionally, the VA examiner must 
determine the impact that the veteran's 
service-connected PTSD has on his 
employability.  The examiner must 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether 
the veteran would be unable, if he were 
to seek employment at the present time, 
to obtain or retain employment due only 
to his service- connected PTSD, 
consistent with his education and 
occupational experience, and 
irrespective of age or of any 
nonservice-connected disorders.

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3. After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

4. When the above development has been 
completed, the issues of entitlement to 
an initial evaluation greater than 50 
percent for PTSD, and entitlement to 
TDIU, must be readjudicated.  If any 
issue on appeal remains denied, an 
additional supplemental statement of 
the case must be provided to the 
veteran and his attorney.  After the 
veteran and his attorney have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

